Exhibit 10.10

Execution Version

AMENDED AND RESTATED VOTING AGREEMENT

This AMENDED AND RESTATED VOTING AGREEMENT (this “Agreement”) is made and
entered into effective as of February 9, 2018 (the “Effective Date”) by and
among Alta Mesa Holdings GP, LLC, a Delaware limited liability company (the
“General Partner”), BCE-AMH Holdings, LLC, a Delaware limited liability company
(“BCE-AMH”), BCE-MESA Holdings, LLC, a Delaware limited liability company
(“BCE-MESA” and together with BCE-AMH, “Bayou City”), (i) Mezzanine Partners II
Delaware Subsidiary, LLC, (ii) Offshore Mezzanine Partners Master Fund II, L.P.,
(iii) Institutional Mezzanine Partners II Subsidiary, L.P., (iv) AP Mezzanine
Partners II, L.P., (v) The Northwestern Mutual Life Insurance Company, (vi) The
Northwestern Mutual Life Insurance Company For its Group Annuity Separate
Account, (vii) Northwestern Mutual Capital Strategic Equity Fund III, LP,
(viii) KCK-AMIH, Ltd., (ix) United Insurance Company of America, and (x) Jade
Real Assets Fund, L.P. (the entities in clauses (i) through (x), collectively,
“HPS”), Michael E. Ellis, an individual (“Ellis”), Harlan H. Chappelle, an
individual (“Chappelle”, and together with Bayou City, HPS and Ellis, the
“Existing Owners”) and SRII Opco, LP, a Delaware limited partnership (“SRII
Opco”). The General Partner, Bayou City, HPS, Ellis, Chappelle and SRII Opco are
each referred to herein individually as a “Party” and collectively as the
“Parties”. Capitalized terms used and not otherwise defined in this Agreement
shall have the meanings assigned to them in the LLC Agreement (as defined
below).

WHEREAS, prior to the Effective Date, voting control of the General Partner was
governed by that certain Voting Agreement dated as of August 16, 2017, by and
among the Existing Owners and High Mesa Holdings, LP, a Delaware limited
partnership (“HMH LP”) (the “Original Voting Agreement”);

WHEREAS, SRII Opco and the Existing Owners constitute all of the Class B Members
of the General Partner, pursuant to the terms of that certain Sixth Amended and
Restated Limited Liability Company Agreement of the General Partner by and
between SRII Opco and the Existing Owners, dated February 9, 2018 attached
hereto as Exhibit A (as amended or otherwise modified from time to time, the
“LLC Agreement”);

WHEREAS, pursuant to the LLC Agreement, the holders of the Class B Units
collectively have one hundred percent (100%) of the voting power held by the
Members of the General Partner;

WHEREAS, SRII Opco holds ninety percent (90%) of Class B Units and the Existing
Owners collectively hold ten percent (10%) of the Class B Units;

WHEREAS, the Parties now desire to amend and restate the Original Voting
Agreement in its entirety to reflect that voting control of the General Partner
will be vested in SRII Opco; and

WHEREAS, the Class B Members desire to enter into this Agreement to form a
“group” (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended) with, and to vest 100% voting control of the General
Partner in, SRII Opco.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
consideration are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

VOTING

1.1 Units Subject to Agreement. Each Existing Owner agrees that all Class B
Units that the Existing Owner purchases, acquires the right to vote with respect
to or otherwise acquires beneficial ownership of, including any equity
securities issued on, or in exchange for, any of the Class B Units held by the
Existing Owner by reason of any distribution, combination, split, or the like
with respect to such Class B Units, after the execution of this Agreement shall
be subject to the terms of this Agreement in all respects. In addition, each
Existing Owner agrees that should it Transfer to any Person any of its right,
title or interest in and to its Class B Units, the right, title or interest to
the Class B Units so Transferred shall be subject to this Agreement.

1.2 Agreement to Vote Units. Each Existing Owner hereby agrees, notwithstanding
anything to the contrary set forth in the LLC Agreement, to vote each of its
Class B Units as directed by SRII Opco at any meeting of Members on each matter
with respect to which that Existing Owner’s Class B Units shall be entitled to
vote, or in lieu of any such meeting, to give its written consent under the LLC
Agreement.

1.3 Irrevocable Proxy. On the Effective Date, each Existing Owner hereby
appoints SRII Opco its proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to its Class B Units in accordance with
Section 1.2. This proxy and power of attorney is given to secure the performance
of the duties of each respective Existing Owner under this Agreement. This proxy
and power of attorney granted by each respective Existing Owner shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and shall
revoke any and all prior proxies granted by an Existing Owner with respect to
its Class B Units. The power of attorney granted by each respective Existing
Owner herein is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of the applicable Existing Owner. The proxy and
power of attorney granted hereunder shall terminate upon the termination of this
Agreement.

1.4 No Voting Trusts or Other Arrangement. Each Existing Owner agrees that it
will not, and will not permit any entity under its control to, deposit any of
its Class B Units in a voting trust, grant any proxies with respect to its
Class B Units or, except as otherwise contemplated by this Agreement, subject
any of its Class B Units to any arrangement with respect to the voting of such
Class B Units.

 

2



--------------------------------------------------------------------------------

ARTICLE II

EFFECTIVE; TERMINATION

This Agreement shall become effective as of the Effective Date and this
Agreement shall terminate and no longer be of force and effect with respect to
an Existing Owner upon the occurrence of any of the following events:

(i) a written notice executed by SRII Opco evidencing its determination to
terminate the Agreement; or

(ii) the date the Existing Owners and the entities under their respective
control no longer own any Class B Units.

ARTICLE III

MISCELLANEOUS

3.1 Legend. Each Existing Owner agrees that each certificate representing each
of its Class B Units shall be inscribed with a legend substantially in the
following form:

THE MEMBERSHIP INTERESTS EVIDENCED HEREBY ARE SUBJECT TO AN AMENDED AND RESTATED
VOTING AGREEMENT DATED AS OF FEBRUARY 9, 2018, A COPY OF WHICH IS ON FILE AND
MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE GENERAL PARTNER DURING ITS
REGULAR BUSINESS HOURS. ANY PERSON ACCEPTING ANY INTEREST IN SUCH MEMBERSHIP
INTEREST SHALL THEREBY BE DEEMED TO HAVE AGREED TO AND SHALL THEREAFTER BE BOUND
BY ALL THE PROVISIONS OF SUCH AMENDED AND RESTATED VOTING AGREEMENT.

3.2 Authorization. Each Existing Owner represents and warrants to each of the
other Parties that (a) it has not, prior to the date of this Agreement, executed
or delivered any proxy or entered into any other agreement or similar
arrangement, executed or delivered any proxy or entered into any other voting
agreement or similar arrangement with respect to its Class B Units, and (b) it
has full power and capacity to execute, deliver and perform this Agreement,
which has been duly executed and delivered by, and evidences the valid and
binding obligation of, that Existing Owner, enforceable in accordance with its
terms.

3.3 Specific Enforcement. Each Party acknowledges and agrees that money damages
would not be an adequate remedy for any breach of the provisions of this
Agreement and that any Party may, in such Party’s sole discretion and in
addition to or in lieu of any other remedies available to such Party at law or
in equity, apply to any court of competent jurisdiction for specific performance
or injunctive relief in order to enforce or prevent any violation of the
provisions of this Agreement.

3.4 Amendments and Waivers. This Agreement or any provision hereof may be
amended and the observance of any provision hereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by an instrument in writing signed by each Party. The failure of any Party
to enforce any provision of this Agreement shall in no way be construed as a
waiver of such provision and shall not affect the right of such Party thereafter
to enforce each and every provision of this Agreement.

 

3



--------------------------------------------------------------------------------

3.5 Severability. This Agreement is intended to be valid and effective under any
applicable law and, to the extent permissible under applicable law, shall be
construed to avoid violation of or invalidity under any applicable law. Should
any provisions of this Agreement become invalid, illegal, or unforeseeable under
any applicable law, the other provisions of this Agreement shall be reformed,
construed and enforced so as to give full force and effect to the original
intent of the Parties.

3.6 Successor and Assigns. This Agreement, including, without limitation, any
amendment or waiver of the observance thereof effected in accordance with
Section 3.4, shall inure, to the benefit of and be binding upon the Parties and
their respective heirs, successors, assigns, administrators, executors, and
other legal representatives; provided that no Existing Owner may assign,
delegate or otherwise transfer this Agreement or any of its rights or
obligations hereunder without the prior consent of the General Partner and SRII
Opco in writing, and any such purported assignment, delegation or transfer by
that Existing Owner without such consent shall be void. Each Existing Owner
acknowledges and agrees that the General Partner will not permit the transfer of
all or any portion of its Class B Units on its books or the issuance of a new
certificate representing all or any portion of its Class B Units unless and
until the person to whom such security is to be transferred shall have executed
a written agreement, satisfactory in form and substance to the General Partner
and SRII Opco, pursuant to which such person agrees to be bound by all the
provisions hereof.

3.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon the same
instrument.

3.8 Notice. Any and all notices, requests, consents or other communications
permitted or required to be given under the terms of this Agreement shall be in
writing and shall be deemed received (a) if given by electronic mail with
acknowledgement of receipt requested or received, when transmitted on a business
day and during normal business hours of the recipient, and otherwise on the next
business day following transmission, (b) if given by certified mail, return
receipt requested, postage prepaid, three (3) business days after being
deposited in the United States mails and (c) if given by Federal Express service
or other means, when received or personally delivered. Notices shall be sent to
the addresses and facsimile numbers of the Parties set forth on Exhibit B hereto
or at such other address as such Party may designate by advance written notice
to the other Parties hereto.

3.9 Additional Documentation. Each Existing Owner agrees to execute and deliver
such additional documents and take such additional actions as may be requested
by any other Party to carry out the intent of this Agreement.

3.10 Governing Law. This Agreement and any claim, controversy or dispute arising
under or related in any way to this Agreement, the transactions leading to this
Agreement or contemplated hereby, and/or the interpretation and enforcement of
the rights and duties of the Parties or related in any way to the foregoing,
shall be governed by and construed in accordance with the internal, substantive
laws of the State of Delaware applicable to agreements entered into and to be
performed solely within such state without giving effect to the principles of
conflict of laws thereof.

 

4



--------------------------------------------------------------------------------

3.11 CONSENT TO JURISDICTION AND SERVICE OF PROCESS. ANY PROCEEDING ARISING
UNDER OR RELATED IN ANY WAY TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER OR RELATED IN ANY
WAY TO THE FOREGOING MAY ONLY BE INSTITUTED IN THE STATE OR FEDERAL COURTS OF
THE STATE OF DELAWARE AND EACH PARTY WAIVES ANY OBJECTION WHICH SUCH PARTY MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING, AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
PROCEEDING. SERVICE OF PROCESS WITH RESPECT THERETO MAY BE MADE UPON A PARTY
HERETO BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED ON EXHIBIT B HERETO.

3.12 Permitted Holder Representation. Each of HPS and Bayou City hereby
represents and warrants that each of HPS and Bayou City is, respectively, a
“Permitted Holder” (as such term is defined in the Indenture dated as of
December 8, 2016 among Alta Mesa Holdings, LP, Alta Mesa Finance Services Corp.,
the subsidiary guarantors party thereto and U.S. Bank, National Association as
trustee, as amended, restated or modified from time to time (the “Indenture”))
pursuant to the terms of the Indenture.

3.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.13.

3.14 No Third Party Beneficiaries. Nothing herein expressed or implied is
intended to confer upon any person, other than the Parties hereto or their
respective permitted assigns, successors, heirs and legal representatives, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

(Signature page follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER:

ALTA MESA HOLDINGS GP, LLC,

a Delaware limited liability company

[Solely for purposes of enforcing Sections 3.1 and 3.6 of this Agreement] By:  

/s/ Harlan H. Chappelle

  Harlan H. Chappelle,   President and Chief Executive Officer SRII OPCO: SRII
OPCO, LP a Delaware limited partnership By:   SRII Opco GP, LLC,   a Delaware
limited liability company,   its General Partner By:  

/s/ Stephen S. Coats

  Name: Stephen S. Coats   Title: Secretary HMH LP:

HIGH MESA HOLDINGS, LP,

a Delaware limited partnership

[Solely to evidence its approval of this amendment and restatement of the
Original Voting Agreement in accordance with Section 3.4 thereof] By:   High
Mesa Holdings GP, LLC,   a Delaware limited liability company,   its General
Partner By:  

/s/ Harlan H. Chappelle

  Harlan H. Chappelle,   President and Chief Executive Officer

Signature Page to the

A&R Voting Agreement



--------------------------------------------------------------------------------

EXISTING OWNERS:

BCE-AMH HOLDINGS, LLC,

a Delaware limited liability company

By: Bayou City Energy Management LLC Its: Manager By:  

/s/ William W. McMullen

  Name: William W. McMullen   Title: Managing Partner

BCE-MESA HOLDINGS, LLC,

a Delaware limited liability company

By: Bayou City Energy Management LLC Its: Manager By:  

/s/ William W. McMullen

  Name: William W. McMullen   Title: Managing Partner MEZZANINE PARTNERS II
DELAWARE SUBSIDIARY, LLC By:   HPS Mezzanine Partners II, LLC Its:   Investment
manager By:   HPS Investment Partners, LLC Its:   Sole and managing member By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director

Signatures Continue on Next Page.

 

7



--------------------------------------------------------------------------------

OFFSHORE MEZZANINE PARTNERS MASTER FUND II, L.P. By:   HPS Mezzanine Partners
II, LLC Its:   Investment manager By:   HPS Investment Partners, LLC Its:   Sole
and managing member By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director INSTITUTIONAL MEZZANINE
PARTNERS II SUBSIDIARY, L.P. By:   HPS Mezzanine Partners II, LLC Its:  
Investment manager By:   HPS Investment Partners, LLC Its:   Sole and managing
member By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director AP MEZZANINE PARTNERS II,
L.P. By:   HPS Mezzanine Partners II, LLC Its:   Investment manager By:   HPS
Investment Partners, LLC Its:   Sole and managing member By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director

Signatures Continue on Next Page.

 

8



--------------------------------------------------------------------------------

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By:   HPS Investment Partners,
LLC, pursuant to proxy By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE ACCOUNT By:   HPS Investment
Partners, LLC, pursuant to proxy By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director NORTHWESTERN MUTUAL CAPITAL
STRATEGIC EQUITY FUND III, LP By:   Northwestern Mutual Capital GP III, LLC Its:
  General Partner By:   Northwestern Mutual Capital, LLC Its:   Manager By:  
HPS Investment Partners, LLC, pursuant to proxy By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director

Signatures Continue on Next Page.

 

9



--------------------------------------------------------------------------------

KCK-AMIH, LTD. By:   HPS Investment Partners, LLC, as attorney in fact By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director UNITED INSURANCE COMPANY OF
AMERICA By:   HPS Investment Partners, LLC, as attorney-in-fact By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director JADE REAL ASSETS FUND, L.P.
By:   HPS Investment Partners, LLC Its:   Investment manager By:  

/s/ Don Dimitrievich

  Name: Don Dimitrievich   Title: Managing Director /s/ Michael E. Ellis

 

MICHAEL E. ELLIS

/s/ Harlan H. Chappelle

 

HARLAN H. CHAPPELLE

End of Signatures.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

(LLC Agreement)



--------------------------------------------------------------------------------

EXHIBIT B

 

Name

  

Address

Alta Mesa Holdings GP, LLC   

Attn: Michael A. McCabe

15021 Katy Freeway

Suite 400

Houston, Texas 77094

Facsimile: (281) 530-5278

Email: mmcabe@altamesa.net

SRII Opco, LP   

Attn: Harlan H. Chappelle

15021 Katy Freeway

Suite 400

Houston, Texas 77094

Facsimile: ________________

Email: hchappelle@altamesa.net

BCE-MESA Holdings, LLC

BCE-AMH Holdings, LLC

  

Attn: William W. McMullen

Address: 1201 Louisiana Street

Suite 3308

Houston, Texas 77002

Facsimile: (713) 400-8210

Email: will@bayoucityenergy.com

Mezzanine Partners II Delaware Subsidiary, LLC   

Attn: Faith Rosenfeld

c/o HPS Investment Partners, LLC

40 West 57th Street 33rd Floor

New York, NY 10019

Facsimile: (646) 955-4419

Email: Faith.Rosenfeld@hpspartners.com

Offshore Mezzanine Partners Master Fund II, L.P.   

Attn: Faith Rosenfeld

c/o HPS Investment Partners, LLC

40 West 57th Street 33rd Floor

New York, NY 10019

Facsimile: (646) 955-4419

Email: Faith.Rosenfeld@hpspartners.com

Institutional Mezzanine Partners II Subsidiary, L.P.   

Attn: Faith Rosenfeld

c/o HPS Investment Partners, LLC

40 West 57th Street 33rd Floor

New York, NY 10019

Facsimile: (646) 955-4419

Email: Faith.Rosenfeld@hpspartners.com

AP Mezzanine Partners II, L.P.   

Attn: Faith Rosenfeld

c/o HPS Investment Partners, LLC

40 West 57th Street 33rd Floor

New York, NY 10019

Facsimile: (646) 955-4419

Email: Faith.Rosenfeld@hpspartners.com



--------------------------------------------------------------------------------

The Northwestern Mutual Life Insurance Company   

Attn: Securities Department

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Email: privateinvest@northwesternmutual.com

The Northwestern Mutual Life Insurance Company For Its Group Annuity Separate
Account   

Attn: Securities Department

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Email: privateinvest@northwesternmutual.com

Northwestern Mutual Capital Strategic Equity Fund III, LP   

Attn: Securities Department

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Email: privateinvest@northwesternmutual.com

KCK-AMIH, Ltd.   

Attn: Jeff Owens

DLA Piper LLP (US)

203 LaSalle Street

Chicago, IL 60601 USA

Facsimile: (312) 630-5384

Email: jeff.owens@dlapiper.com

 

Attn: Steven Yentzer

DLA Piper LLP (US)

701 Fifth Avenue, Suite 7000

Seattle, WA 98104 USA

Facsimile: (206) 839-4801

Email: steven.yentzer@dlapiper.com with a cc to kimberley.tibbert@dlapiper.com

 

Attn: Alan H. Hammerman

2700 Patriot Blvd., Suite 170

Glenview, IL 60026

Facsimile: (847) 729-0704

Email: lawoff@ameritech.net

 

Attn: Nael Kassar

KCK, Ltd.

10 Ulster Terrace

London NW1 4PJ, England

Email: nael.kassar@kckgroup.net with a cc to sacy.antoine@gmail.com



--------------------------------------------------------------------------------

United Insurance Company of America   

Attn: Nathan Harnetiaux

c/o Kemper Corporation

One East Wacker Drive, 9th Floor

Chicago, IL 60601

Email: nharnetiaux@kemper.com

Jade Real Assets Fund, L.P.   

Attn: Faith Rosenfeld

c/o HPS Investment Partners, LLC

40 West 57th street 33rd Floor

New York, NY 10019

Facsimile: (646) 955-4419

Email: Faith.Rosenfeld@hpspartners.com

Michael E. Ellis   

c/o Alta Mesa Investment Holdings Inc.

15021 Katy Freeway

Suite 400

Houston, Texas 77094

Facsimile: (281) 530-5278

Email: mellis@altamesa.net

Harlan H. Chappelle   

c/o Alta Mesa Investment Holdings Inc.

15021 Katy Freeway

Suite 400

Houston, Texas 77094

Facsimile: (281) 530-5278

Email: hchappelle@altamesa.net